
	
		I
		112th CONGRESS
		1st Session
		H. R. 2156
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2011
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To correct the boundaries of the John H. Chafee Coastal
		  Barrier Resources System Unit P17.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map
			(a)In
			 generalThe map included in the set of maps entitled
			 Coastal Barrier Resources System referred to in section 4(a) of
			 the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Unit P17
			 in Florida is hereby replaced by another map relating to the same unit entitled
			 John H. Chafee Coastal Barrier Resources System Corrected Unit
			 P17 and dated ____.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with the
			 section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
